          Case 1:15-cv-00474-TJH Document 88 Filed 05/13/19 Page 1 of 3



LAWRENCE G. WASDEN
ATTORNEY GENERAL

Michael J. Elia (ISBN 5044)
Special Deputy Attorney General
mje@melawfirm.net
Craig D. Stacey (ISBN 7996)
craig@melawfirm.net
MOORE ELIA KRAFT & HALL, LLP
Post Office Box 6756
Boise, Idaho 83707
Telephone: (208) 336-6900
Facsimile: (208) 336-7031

Attorneys for Defendants Idaho Department of Corrections
Cert. Team Members and Warden Keith Yordy


                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 JOSHUA MICHAEL NALL,                         ) Case No. 1:15-cv-00474-TJH
                                              )
               Plaintiff,                     ) STIPULATION FOR DISMISSAL WITH
                                              )
                                                PREJUDICE
 vs.                                          )
                                              )
 IDAHO DEPARTMENT OF                          )
 CORRECTIONS CERT. TEAM                       )
 MEMBERS, et al.                              )
                                              )
            Defendants.                       )
 _________________________________            )

       COMES NOW the Plaintiff Joshua Michael Nall, by and through his counsel of record,

Jason Monteleone of the firm Johnson & Monteleone, LLP, and Defendant Idaho Department of

Corrections Cert. Team Members, et al., by and through its counsel of record, Michael J. Elia of

the firm Moore Elia Kraft & Hall, LLP, and hereby stipulate and agree that the claims of these

parties, the subject matter of the above entitled action, have been fully satisfied and compromised,




STIPULATION FOR DISMISSAL WITH PREJUDICE - 1
          Case 1:15-cv-00474-TJH Document 88 Filed 05/13/19 Page 2 of 3



and, accordingly, said action as to the Defendants, may and shall be dismissed, on the merits, with

prejudice, and each party shall bear their respective costs and attorney’s fees.

       DATED this 13th day of May, 2019.

                                              JOHNSON & MONTELEONE, LLP

                                              /s/ Jason Monteleone
                                              Jason Monteleone
                                              Attorney for Plaintiff


       DATED this 13th day of May, 2019.

                                              MOORE ELIA KRAFT & HALL, LLP


                                              By:/s/ Michael J. Elia ______________
                                                 Michael J. Elia
                                                Attorney for Defendants




STIPULATION FOR DISMISSAL WITH PREJUDICE - 2
         Case 1:15-cv-00474-TJH Document 88 Filed 05/13/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of May, 2019, I caused to be served a true and
correct copy of the foregoing document, by the method indicated below, and addressed to the
following:

 Jason R.N. Monteleone                      __x__ ECF
 Johnson & Monteleone, L.L.P.                     Jason@treasurevalleylawyers.com
 350 N. 9th St., Ste. 500
 Boise, Idaho 83702
 Attorneys for Plaintiff

                                            /s/ Michael J. Elia ________
                                            Michael J. Elia




STIPULATION FOR DISMISSAL WITH PREJUDICE - 3
